PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dordoni et al.
Application No. 15/130,523
Filed: 15 Apr 2016
For: CONTAINER INSPECTION SYSTEM WITH INDIVIDUAL LIGHT CONTROL

:
:   SUA SPONTE WITHDRAWAL OF
:  HOLDING OF ABANDONMENT	
:
:
:

This decision sua sponte withdraws holding of abandonment in the above-identified application.

On October 1, 2021, the Patent Trial and Appeal Board (Board) issued a decision, in which the Board concluded that “the Examiner’s decision to reject claims 1, 2, 4, 6-9, 11-13, 16-21, and 23-30 is affirmed in part.” On December 15, 2021, the Office issued a Notice of Abandonment indicating the application is abandoned in view of the decision by the Patent Trial and Appeal Board rendered on October 1, 2021, and because the period for seeking court review of the decision has expired and there are no allowable claims. 

On December 21, 2021, the examiner issued an Applicant-Initiated Interview Summary setting for the issues discussed at the December 15, 2021 interview as follows:

Attorney explains that the claims should have been allowed after PTAB decision. After discussions, Examiner says that He plans to check whether notice of allowance should be sent out, and if it is the case, will try to find a procedure to send a notice of allowance. Attorney gives a permission to do Examiner's amendment to cancel claim 23 if necessary.

On December 27, 2021, patent practitioner provided an Applicant Interview Summary, stating:

On December 15, 2021, I spoke with Examiner Joseph Suh, via telephone, about the
Notice of Abandonment issued by Examiner Suh on December 15, 2021. Referencing the Decision on Appeal issued by the Patent Trial and Appeal Board on October 1, 2021, I pointed out that the application included allowable claims as a result of the Decision on Appeal, and that the Notice of Abandonment should not have issued. Examiner Suh agreed that the Notice of Abandonment should not have been issued, but was unsure how to most efficiently and expeditiously to correct the mistake. Examiner Suh indicated that he would determine how to best effect the necessary changes needed to withdraw the Abandonment, and move forward with the allowable claims. He also agreed to keep me informed of his progress.

After a further review of the record, the Office finds that the application is not, in fact, abandoned. Where claims stand allowed section 1214.06(II) of the MPEP provides the following guidance:

The appellant is not required to file a reply. The examiner issues the application or ex parte reexamination certificate on the claims which stand allowed. It is not necessary for the applicant or patent owner to cancel the rejected claims, since they may be canceled by the examiner in an examiner’s amendment.

As stated above, applicant was not required to file a response after the Board decision of October 1, 2021. Instead, the examiner should have proceeded in accordance with MPEP 1214.06(II).  The Office finds the USPTO issued the Notice of Abandonment on December 15, 2021, in error.  

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status.

The application will be forwarded to Technology Center Art Unit 2485 for appropriate action consistent with this decision.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211. Questions regarding the examination of this application should be raised with the Technology Center.
	
/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET